PER CURIAM:
Michael Hendricks J. Ringling appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). Ringling contends that he was entitled to the reduction under Amendment 706 of the U.S. Sentencing Guidelines Manual (“USSG”), which lowered the base offense levels for drug offenses involving cocaine base. See USSG § 2Dl.l(c) (2007 & Supp.2008); USSG App. C Amend. 706. Because Ringling was sentenced on the basis of his status as a career offender and not on the basis of the drug quantity attributed to him, wé find that the district court did not abuse its discretion in denying Ringling’s motion. See United States v. Sharkey, 543 F.3d 1236, 1238-39 (10th Cir.2008).
Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.